Citation Nr: 1400008	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-25 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left elbow disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for chronic headaches, to include secondary to hypertension.

5.  Entitlement to service connection for an undiagnosed illness manifested by headaches and joint pain.

6.  Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1984 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a May 2011 rating decision of the RO in Los Angeles, California.  The Los Angeles RO certified the case to the Board.  

Concerning all issues on appeal other than entitlement to service connection for sleep apnea, the Board notes that the RO has treated the December 2006 rating decision as a final decision.  Based on that determination, the RO has developed and adjudicated the issues of entitlement to service connection for a right knee disability and for a disability due to an undiagnosed illness as claims to reopen.  The Board, however, finds that the Veteran's March 2007 request to reopen his denied claims should be construed as a notice of disagreement, especially when considered in light of the appellant's January 2008 submission and the accompanying reference by his representative to the March 2007 correspondence.  See Jarvis v. West, 12 Vet. App. 559, 561 (1999) (holding that "the actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an notice of disagreement).  Therefore, all service connection claims are treated herein as original claims, rather than questions of new and material evidence.  

With regard to the claim of entitlement to service connection for sleep apnea, the Veteran submitted his VA Form 9 substantive appeal in April 2013, as evidenced by the October 2013 appellate brief (which included a copy of the Form 9, with the RO date stamp visible) in Virtual VA.  Despite the fact that there is no other copy of the substantive appeal in the file, the Veterans Appeals Control and Locator System (VACOLS) acknowledges receipt of the appeal at that time.  Thus, the Board will consider that issue in this remand.  

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Concerning the claim of entitlement to service connection for sleep apnea, the Veteran requested a Travel Board hearing on his VA Form 9 substantive appeal.  Remand of that issue is required to provide such a hearing.  38 C.F.R. § 20.700(a) (2013).

The Veteran has identified outstanding treatment records that must be obtained, including records from the Lancaster Community-Based Outpatient Clinic and Edwards Air Force Base.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Remand is also required to provide examinations and obtain opinions addressing the etiology of the Veteran's claimed left elbow disability, right knee disability, headaches, and any undiagnosed illness.  As addressed below, for each of these disabilities, there is sufficient evidence to suggest a possible link to active duty.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that where there is evidence of a current disability, and an indication that the current disability may be related to an event or injury in service, but insufficient competent evidence on file to make a decision on the claim, an examination is warranted).

* The Veteran was diagnosed with elbow bursitis in service in 2004, and per physical therapy records from 2007, maintained a diagnosis of "tennis elbow" after separation from service.  

* The appellant was diagnosed with patellofemoral syndrome in August 2001.  In March 2008, x-rays demonstrated arthritis of the right knee.  [Note: the examination report indicates on its face that it was performed in March 2007, but, considering that the coversheet indicates that the examination took place in March 2008, and the fact that the examination report referenced treatment that occurred in October 2007, the evidence is overwhelming that the examination was performed in March 2008.]  

* The Veteran has provided competent testimony that his headaches began during service.  Further, an October 2007 emergency room treatment note suggests that his headaches could be related to his service connected hypertension.

* The Veteran served in Operation Enduring Freedom, thus suggesting the possibility of service connection for an undiagnosed illness related to exposure to certain toxins.  He testified that he experiences chronic fatigue, headaches, and joint pain.  See 38 C.F.R. § 3.317 (2013).  

Finally, concerning the increased rating claim, the Veteran has arguably demonstrated worsening symptomatology, including an October 2007 hospitalization due to high blood pressure.  He has also testified that his self-performed blood pressure readings have demonstrated results over 200 systolic and 110 diastolic pressures.  Hence, a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing to address his claim of entitlement to service connection for sleep apnea in accordance with applicable procedures.  All notice letters and other documentation concerning the scheduling should be associated with the claims folder.

2.  Obtain all current treatment records, to include all private and VA records that are not currently part of the claims folder or Virtual VA.  If such records are from private medical providers, request that the Veteran provide a completed release form (VA Form 21-4142.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Afford the Veteran a VA orthopedic examination.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheets for joint disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature of any right knee and left elbow disabilities.  

The examiner should then address the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that any right knee disability had its onset during service?  Please note that the appellant was diagnosed in 2001 with a patellofemoral syndrome.  If a right knee disorder did not have its onset in-service, is it at least as likely as not that right knee arthritis was manifested by pain and radiological evidence of arthritis within one year of separation from active duty?  If not, is it at least as likely as not that any right knee disorder is caused or permanently aggravated by any service connected disorder?  

(b) is it at least as likely as not (a 50 percent probability or greater) that any left elbow disability had its onset during, is due to any in-service event or injury, or is otherwise etiologically related to active duty service, to include the 2004 diagnosis of bursitis?

A complete rationale for any opinions expressed must be provided.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she must explain why such an opinion would be speculative.

4.  Afford the Veteran a VA neurological examination.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheets for neurological disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and etiology of any headache disorder.  

The examiner should then address the following:

(a) is it at least as likely as not (a 50 percent probability or greater) that any diagnosed headache disorder began during service, is related to an event or injury in service, or is otherwise related to his military service?

(b) is it at least as likely as not (a 50 percent probability or greater) that any headache disorder was caused by or is aggravated (chronically worsened beyond the natural progression of the disease) by his service-connected hypertension?  
 
(c) if a headache disorder was not caused by, but is aggravated by, hypertension, identify the baseline level of severity of the headache disorder prior to the onset of aggravation, and the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If any of the increase in severity of the headache disorder is due to the natural progress of the disease process, identify the degree of increase in severity due to natural progression.

A complete rationale for any opinions expressed must be provided.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she must explain why such an opinion would be speculative.

5.  Schedule the Veteran for a VA Persian Gulf undiagnosed illness examination.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheets for Persian Gulf undiagnosed illnesses, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any undiagnosed illness.  

The examiner must note that, for VA's purposes, an undiagnosed illness is an illness that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of his appeal, the Veteran has asserted that he experiences headaches, joint pain, and fatigue that should be considered as symptoms of an undiagnosed illness.  The examiner should note in the examination report any additional symptoms that the Veteran reports which may be attributable to an undiagnosed illness.

The examiner should address the following:

(a) does the Veteran have a chronic, undiagnosed illness?

(b) if the answer to (a) is "yes," is it at least as likely as not (a 50 percent probability or greater) that any current symptom of the chronic, undiagnosed illness is related to active military service, including service in the Persian Gulf? 

A complete rationale for any opinions expressed must be provided.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she must explain why such an opinion would be speculative.

6.  Schedule the Veteran for an examination to determine the current nature and severity of his hypertension.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest worksheets for rating hypertensive vascular disease the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to hypertension.  A complete rationale for any opinions expressed must be provided. 

7.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

8.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be noted whether any notice that was sent was returned as undeliverable.

9.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish a supplemental statement of the case and provide an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

